Citation Nr: 0013009	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-08 387	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1951 to January 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  
The veteran has submitted an informal application to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disability to include schizophrenia.  It 
appears that the RO has not had an opportunity to act upon 
the application.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Board Member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDING OF FACT

On March 24, 2000, the veteran informed the Board in writing 
that he wished to withdraw his appeal from the denial of 
service connection for PTSD.  


CONCLUSION OF LAW

The issue of the veteran's entitlement to service connection 
for PTSD has been withdrawn and no allegation of error of 
fact or law remains.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an undated written statement received in March 2000, the 
veteran advanced that "I am canceling my appeal for PTSD."  
An appellant may withdraw his substantive appeal in writing 
at any time prior to the Board's promulgation of a decision.  
38 C.F.R. § 20.204 (1999).  The Board finds that the 
veteran's March 2000 written statement effectively withdrew 
his substantive appeal.  Therefore, the Board concludes that 
no allegation of fact or law remains.  In the absence of such 


assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  


ORDER

The appeal is dismissed.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 



